DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims  1-3, 5, 6, 11, 15-17, 20-24, 36, 37 and 43-46 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is an examiner’s statement of reasons for allowance: Prior art of Sharma (US2013/0289882) discloses a method and system of generating an en face angiography image via optical coherence tomography (“generate an en face image of the vasculature” in par. [0029]), the method comprising: employing a spectral domain or swept source optical coherence tomography system to scan a spatial region comprising a tissue surface and to detect at least a first spectral interferogram frame and a second spectral interferogram frame (fig. 1 and 3); processing the first spectral interferogram frame and the second spectral interferogram frame via subtraction to generate a differential spectral interferogram frame (“an inter-frame comparison refers to comparing consecutive B-scans from approximately the same location” in par. [0015]; “the difference of complex valued OCT signal is calculated from an inter-frame comparison” in par. [0030]);  and generating the en face angiography image (fig. 4A).  Prior art of Clifton (US2015/0324966) discloses a computationally efficient method of processing digital vasculature images, such as retinal images, by convolving image data with a rotating Gabor filter (par. [0008]-[0014] and [0101]).  Clifton further discloses processing the first and the second image data with a directional filter by convolving the first and the second image data with a rotating Gabor filter in order to produce clusters of orthogonally adjacent image data points in which the magnitude of the intensity gradient between each orthogonally adjacent image data points is less than a predetermined value (par. [0018], [0080], and [0083]).  Clifton also discloses that the filter need not rotate and that the method may be performed on each digital image (par. [0104]-[0105]).  Sharma discloses image processing techniques to enhance visualization of en face vasculature image by techniques like spatial digital filtering, adjustment of brightness and contract and nonlinear scaling of the image data can be used to further enhance the visualization of en face vasculature images (par. [0045]-[0046]).  However, the combination of Sharma and Clifton does not disclose or teach a convolution of a Gabor filter with a differential spectral interferogram frame, thereby obtaining a Gabor-convolved differential spectral interferogram frame, wherein the Gabor filter is computed, on a pixel basis, based on a estimated depth of the tissue surface, and processing the Gabor-convolved differential spectral interferogram frame to generate the en face angiography image as required by the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667